DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-19 are pending.    
Response to Amendment
The rejection of claims 1-12 and 16-19 under 35 U.S.C. 103 as obvious over Qin et al. (WO2016/178668A1) is withdrawn in light of Applicant’s statement of common ownership filed in the response dated 9/24/2021.
The rejection of claims 13-15 under 35 U.S.C. 103 as obvious over Qin et al. (WO 2016/178668 A1) further in view of Brown et al. (WO2015069945) is withdrawn.
The rejection of claims 1-19 under 35 U.S.C. 103 as being obvious over Wang et al. (US 8,957,010 B2) in view of Clark (WO2008100445A2) and Hanada (EP0174371) is withdrawn upon consideration of Applicants amendments to the claims.
Response to Arguments
Applicant’s arguments, see remarks, filed 9/24/2021, have been fully considered.  The rejections listed above have been withdrawn based on Applicant’s amendments and statement of common ownership.  However, upon an updated search of the amended claims and further consideration of the prior art, a new ground(s) of rejection is made below.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2008/0196176).
Torres (US 2008/0196176) teaches a method for imparting laundry care (paragraph 0008-0009 and 0106) comprising leuco triarylmethane compounds (paragraph 0014) of applicant's claimed formula (I) (paragraphs 0018, 0031). In paragraph 00031 the formulas have the two groups corresponding to applicant’s Ro on different rings fused to form a six membered ring with and O heteroatom organic linker as claimed in applicant’s claims 6,7 and 8. In Table 1, examples 4,9-16 the compounds have all four Ro and Rm on all three rings as hydrogen. Example 13 teaches G is methoxy, Rp is NR1R2, where R1 and R2 are alkyl, substituted alkyl or R4 wherein R4 is oxoalkyleneoxy. Torres teaches R2,R3,R4 and R5 can be hydrogen, alkyl, polyalkyleneoxide with amino or hydroxide terminal groups (paragraphs 0020-0023) and the rings G1 and X, Y and G3 or Z and G2 can form an aromatic or heteroaromatic ring as claimed in applicant’s claim 1 (paragraphs 0026-0028). 
The antioxidant of claim 1, is met by the art teaching on page 2, [0014] that the leuco form of methylene blue is stable even with the addition of strong reducing agents encompassing the antioxidant requirement of claim 1. See also [0015].
Page 19, [0066] describes the whiteness benefit to cotton, also see table 3.  
Torres teaches the laundry care composition comprises surfactants, builders, chelating agents, dye transfer inhibitors, enzymes, enzyme stabilizers, clays, soil 
Torres teaches external sodium and chloride salts (Table 1, example 28, 25 and 17) as claimed in claim 18. Torres teaches that the leuco colorants are used as whitening agents in laundry care composition and change color in oxidation or exposure to UV light and that they can be used to reverse the yellowing on white shirts (paragraphs 0045-0047). Torres further teaches the stability of the leuco colorants may be modified as necessary to provide stability of the colorant based on the desired end use application and this may provide stability to the equilibrium of the colorant when used in surfactant containing laundry detergents (paragraph 0053). 
Torres is silent of the ratio of the Formula I to the oxidized form of 1:3 as required by the amended claim 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the method of Torres would have the claimed ratio of Formula I to its oxidized form is at least 1:3 as is required by the claim 1, would be determined by the leuco colorant of which Torres teaches the same colorants as applicant, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Torres to select a 1:3 ratio of the formula to the oxidized form as Torres clearly teaches it is within routine skill in the art to adjust and stabilize the equilibrium of the oxidized and non- oxidized forms of the agent based on the desired end application such as laundry detergents.  It is the Examiners position that optimization of the desired ratio would be achievable through routine experimentation and is taught by Torres. Applicant has not demonstrated a criticality of the 1:3 ratio .
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Torres (US 2008/0196176) as applied to claims 1-12 and 16-19 above, and further in view of Mooney Ill (US 5,744,280).
Torres is relied upon as set forth above.  Torres does not teach deuterium required by claims 13-15.
Mooney Ill teaches that aminotriaryimethane dyes are preferably deuterated by replacing hydrogen substituents with deuterium for at least 60% up to 100% to improve performance of the dyes (column 2, lines 1-15). Mooney III teaches dyes of the formula Il column 19, lines 10-20; Table 2, example 15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Torres by selecting at least 60% or at least 80% deuterated leuco dyes because Mooney III teaches the replacement of hydrogen with deuterium at least 60% to 100% improves the performance of the dyes. One of ordinary skill is motivated to combine the teachings of Mooney with that of Torres since Mooney teaches some dyes that are the same dyes as the compounds taught by Torres.
Claims 1-19 are rejected under 35 U.S.C. 103 as obvious over Brown et al. (WO2015069945).  
Brown et al. teach a method of treating a clothing article with leuco dye to instantaneously undergo visible color change when in contact with a skin irritant.  See abstract.  Example 4, page 17, [0069] illustrates washing the poly cotton t shirt fabric 
Brown et al. (WO2015069945) [0026] guides one of ordinary skill to the amended claim language by teaching the article comprising a triarylmethane leuco dyes with bisphenol and dihydroanthraquinone antioxidants encompassing the same antioxidants of the instant specification [0123-0127] and the abstract  and [0032]teaches the method of Brown et al. undergoes an instantaneous visible color change when contacted with or exposed to a polyhydroxyaromatic skin irritant (encompassing the converting agent language). This color change is an indication that contact with or exposure to a polyhydroxyaromatic skin irritant has occurred.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed pretreatment process with the claimed laundry care composition because Brown et al. teach leuco laundry care composition with deuterium ie deutero-triphenyl methane leuco dyes in laundry care of clothing article with leuco dye in general.
Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Wang et al. (US 8,957,010 B2) in view of Clark (WO2008100445A2) and Brown et al. (WO2015069945).
Wang et al. (US 8,957,010 B2) teach a method for treating textile articles comprising the steps of: (a) providing a laundry care composition comprising a leuco composition; (see col.33,ln.43 teaching triarylmethane and triphenylmethane fabric whitening agents).  Reducing agents encompassing the antioxidant of the amended claims are taught in col.16,ln.5-20.  
(b) adding the laundry care composition to a liquid medium;(see col.1,ln.24-40)
 	(c) placing the textile articles in contact with the liquid medium; (see col.3,ln.15). 
Regarding the claim 1 limitation wherein the textile articles after 1 day of storage provide a whiteness benefit to cotton that is greater than the initial whiteness benefit achieved after drying is met by Wang et al. (US 8,957,010 B2) teaching that their laundry care composition comprising the carboxyl group-containing polymer of the present invention have improved whiteness maintenance performance, as demonstrated by a whiteness index measurement of from 2.0 to 5.0 or greater, according to the Whiteness Maintenance Assay and has at least 6%-12% Whiteness Maintenance Effect (WME)  Given the enhanced anti-soil redeposition ability, the carboxyl group-containing polymer and the laundry detergent can deliver sufficient whiteness maintenance performance, when used in a wash solution. See col.11,ln.57-col.12,ln.15.  It is the Examiner’s position that this detailed evaluation of whiteness improvement encompasses the claimed language of whiteness benefit and whiteness improvement number in claims 1-3.    
	Wang et al. (US 8,957,010 B2) do no teach the term leuco and the method step (d) depositing at least some portion of a leuco composition onto the textile articles. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang et al. with the claimed method step of depositing at least some portion of a leuco compound onto the textile article as claimed because Clark teach the triphenylmethane whitening agents of Wang et al. as lueco coloring matters which are commonly known ingredients in laundry detergents and Wang teach in figure 1 improved whiteness maintenance performance on specifically cotton as claimed.
Wang and Clark do not teach the claimed deuterium of claims 13-15 and are  silent of the ratio of the Formula I to the oxidized form of 1:3 as required by the amended claim 1.
Brown et al. (WO2015069945) is relied upon as set forth above.  Brown et al. teach a method of treating a clothing article with leuco dye to instantaneously undergo visible color change when in contact with a skin irritant.  See abstract.  Example 4, page 17, [0069] illustrates washing the poly cotton t shirt fabric impregnated with the inventive 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang et al. with the claimed method of treating textile where G of formula I is deuterium because Brown et al. guide one of ordinary skill to the claimed deutero-triphenyl methane leuco dyes in an analogous method of treating a clothing article with leuco dye.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the method of Brown would have the claimed ratio of Formula I to its oxidized form is at least 1:3 as is required by the claim 1, would be determined by the leuco colorant of which Brown teaches the same colorants as applicant, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Brown to select a 1:3 ratio of the formula to the oxidized form as Brown clearly teaches it is within routine skill in the art to adjust and stabilize the equilibrium of the oxidized and non- oxidized forms of the agent based on the desired end application such as laundry detergents.  It is the Examiners position that optimization of the desired ratio would be achievable through routine experimentation and is taught by Brown. Applicant has not demonstrated a criticality of the 1:3 ratio therefore arriving at it from the teachings of Brown allowing for any desired ratio would be obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11 and 28-29 of U.S. Patent No. US 9,982,221 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 28-29.  The difference between the patented claims and the pending claims presented for examination is the property of LWIN number which is obvious in since the patent discloses in at least col.72-73 calculating whiteness improvement in general. Because U.S. Patent No. 9,982,221 claims a similar laundry care method and at least one compound represented by formula (I) (see claims 1-3 and 10-11 of U.S. Patent No. 9,982,221), as required in the instant claims. Therefore, instant claims 1-12 and 16-19 are an obvious formulation in view of claims 1-3 and 10-11 of U.S. Patent No. 9,982,221. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,385,294 B2. Although the claims at the instantly claimed method of treating laundry with the elected formula I has already been patented in the method claims 19-20.  The difference between the patented claims and the pending claims presented for examination is the property of LWIN number which is obvious in since the patent discloses in at least col.1,ln.59 that the claimed leuco polymers provide desired improved whiteness benefit in general. U.S. Patent No. 10,385,294 B2 claims a similar laundry care method and at least one compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,385,294 B2), as required in the instant claims. Therefore, instant claims 1-19 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 10,385,294 B2. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,377,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,377,976 claims a similar laundry care method comprising the same leuco formulation, bisphenol antioxidant and at least one surfactant and at least one compound represented by formula (I) (see claims 1 -20 of U.S. Patent No. 10,377,976), as required in the instant claims. Therefore, instant claims 1 -19 are an obvious formulation in view of claims 1 -20 of U.S. Patent No. 10,377,976 B2.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. US 15/800,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of washing and rinsing with the a leuco agent is found in the copending case claims 1-19.  This is a provisional 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,851,329.  Although the claims at issue are not identical, they are not patentably distinct from each other because a laundry composition comprising a compound of Formula I to its oxidized form in a ratio of 1:3 has already been patented and the instantly claimed method of storage for 1 day is found in the patent teaching the same storage in col.42-43 of the patent.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-19 of copending Application No. US 16/157,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of washing and rinsing with the a leuco agent is found in the copending case claims 1-4, 6-19.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 15/800,100; claims 1 -19 of copending Application No. 15/800,118; claims 9, 28, 29 of copending Application No. 15/963,147; claims 1-19 of copending Application No.16/157,115; claims 1 and 20 of copending Application No. 16/157,120; claims 1 and 20 of copending Application No. 16/157,127;  claims 1 and 20 of copending Application No.16/157,131; claims 21 -31 of copending Application No. 16/157,932; claims 17 -18 of copending Application No. 15/800,121 ; claims 1-19 of copending Application 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above listed copending applications claim a similar process using a similar laundry care leuco based composition (see the instant claims being an obvious formulation in view of the laundry processes in the copending claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761